Dissenting Opinion by
Judge Blatt
I must respectfully dissent.
In the Greenspan Liquor License Case, 438 Pa. 129, 264 A.2d 690 (1970), which involved Section 471 of the Liquor Code and a citation issued by the Pennsylvania *547Liquor Control Board (PLCB) on the basis of police reports, our Supreme Court stated that: “ [t]his problem arises because the statute contemplates only the situation in which the Board or enforcement officers have made an independent investigation.” Id. at 132, 264 A.2d at 691 (emphasis added). It appears, therefore, that the Court read Section 471’s reference to “investigation” as meaning only an “independent investigation” by the PLCB and not the mere review of police reports.
In the case at hand, I do not believe that the PLCB conducted an independent investigation1 involving affirmative actions, such as entering the licensed premises, and therefore can find no detrimental effect upon the licensee which the legislature may have intended to preclude by enacting Section 471 of the Liquor Code.
I would, therefore, reverse the order of the court of common pleas and reinstate the PLCB’s order.

 do not believe that we are bound by the PLCB’s agent’s statement that his investigation consisted of reviewing police reports as an accurate legal interpretation of the term “investigation” under Section 471 of the Liquor Code.